DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 27–29, 31, 33–36 and 39 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0098150 (filed 3 October 2016) (“Penke”); US Patent Application Publication 2014/0176299 (published 26 June 2014) (“Kumar”) and EP 2706744 (published 12 March 2014) (“Kim”).
Claims 30, 37 and 38 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Penke, Kumar, Kim and US Patent Application Publication 2016/0005439 (published 7 January 2019) (“Stark”).
Claims 32 and 40 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Penke, Kumar, Kim, Stark and US Patent Application Publication 2015/0350804 (published 3 December 2015) (“Crockett”).
Claim 41
Claim 27 is drawn to “a method for providing expandable surround sound.” The claimed method includes decoding and routing surround sound audio channels to local amplifiers/speakers and dynamically routing surround sound audio channels to add-on, networked amplifiers/speakers when the number of audio channels exceeds the number of local speakers. The following table illustrates the correspondence between the claim and the Penke reference.
Claim 27
The Penke Reference
“27. A method for providing expandable surround sound comprising:
Penke describes a system architecture 200 that includes native speakers 104 and an expandable set of additional devices 220 for producing surround sound. Penke at Abs., ¶¶ 37, 41–42, FIG.2. Penke describes embedding architecture 200 in a variety of systems, such as a smartphone 401, an add-on stick 501 and a smart TV 1001. Id. at ¶¶ 43–45, FIGs.4, 5, 10. The system performs a method corresponding to the claimed method as shown below.
“receiving, by an expandable surround sound system, native audio that encodes a type of surround sound;
Penke’s architecture includes audio redirector 201 to receive and decode surround sound audio (e.g., 5.1 surround sound) from an audio provider 142. Id. at ¶ 42, FIG.2. 
“decoding the native audio into a stereo-downmixed version and a number of audio channels for the type of surround sound;
Penke’s architecture 200 also includes a CODEC 102/103 to decode incoming/outgoing audio signals into multiple channels. Id. at ¶¶ 33, 35. CODEC 103 only decodes stereo signals (i.e., 2.0 signals) for local/native channel reproduction. Id.
Penke’s system does not generate a stereo-downmixed version of the audio from audio provider 142.
“passing the stereo down-mixed version over an Audio Video Bridging (AVB)-compliant that includes a first network switch to at least one remote device that is incapable of processing or outputting the native audio but is capable of processing or outputting the stereo down-mixed version, and
“outputting the native audio over a non-AVB-compliant that includes a second network switch to at least one other remote device that is capable of processing or outputting the native audio; and
Penke’s architecture 200 includes a network interface 15 that implements a WiFi or Ethernet protocol connection (e.g., a WiFi driver 211). Id. at ¶ 52, FIGs.2, 6. Interface 15 connects Penke’s systems to a network of additional audio devices 220. Id. at ¶ 37, FIG.2, 6. Notably, Penke contemplates implementing a system with multiple network interfaces, which may use the same or different protocols, for example two Ethernet networks. Id. at ¶ 47.
Moreover, Penke’s audio redirector 201 intercepts all incoming/outgoing audio and routes the audio to local speakers 104 and additional devices 221 over a network based on their capabilities and the number of channels included in the intercepted audio. Id. at ¶¶ 41, 42, FIGs.2, 3.
Penke does not generate a stereo down-mixed version of the audio from audio provider 142 and does not send that version to a remote device among the networked audio devices 220. Further, Penke does not contemplate routing a stereo downmix over an AVB-compliant Ethernet network through a first network switch and routing native audio over a non-AVB-compliant Ethernet network through a second network switch.
“playing the native audio locally by when the number of the audio channels for the type of surround sound is less than or equal to a number of local amplified output channels, amplifying the audio channels and providing them as local amplified surround sound output channels to unpowered speakers, and
Penke’s architecture 200 includes audio DAC/CODEC 103 to provide up to two channels of amplified signals for unpowered speakers 104. Id. at ¶¶ 34, 38, FIG.2. Penke describes using the local channels for stereo (left/right) channels or surround channels). Id. at ¶ 42.
Moreover, Penke’s audio redirector 201 intercepts all incoming/outgoing audio and routes the audio to local speakers 104 and additional devices 221 based on their capabilities and the number of channels included in the intercepted audio. Id. at ¶¶ 41, 42, FIGs.2, 3.
When the number of channels is equal to or less than the number of local/native speakers—which is presumed to be two channels in the case of an Android operating system—audio redirector 201 routes all the channels to the native, unpowered speakers 104. Id.
“when the number of the audio channels for the type of surround sound exceeds the number of the local amplified output channels, amplifying a first subset of the audio channels and providing them as local amplified surround sound output channels to unpowered speakers, and packetizing a second subset of the audio channels to produce one or more add on channels, and outputting the one or more add on channels via the UAVB-compliant non-AVB-compliant 
When the number of channels in the intercepted audio is greater than the number of local/native speakers 104—two, in the case of an Android operating system—audio redirector 201 routes the additional channels to additional audio devices 220. Id. at ¶¶ 41, 42, FIGs.2, 3. For example, when there are only two local channels, a 5.1 signal will have its left and right signals routed to local speakers 104 while its center, left/right surround and LFE channels will be routed over an Ethernet network to additional devices 220 having the appropriate characteristics (e.g., number of supported channels.) Id. Each channel will then be converted, amplified and reproduced by each respective DAC/CODEC, amplifier and speaker. Id. at ¶ 38, FIG.2.

Table 1
The table above shows that the Penke reference describes a system that performs a method corresponding closely to the claimed method. The two methods differ because Penke does not generate a stereo down-mixed version of the native audio received from audio provider 142. Penke also does not use an AVB-compliant Ethernet network (using a first switch) to transmit the down-mixed version to a remote device that is otherwise incapable of processing or outputting the native audio while using a non-AVB-compliant Ethernet network (using a second switch) to transmit native audio to another remote device capable of processing or outputting native audio.
The differences between Penke and the claimed method are such that the invention as a whole would have been obvious. The Penke reference describes an expandable audio system that leverages networked audio devices to reproduce additional audio channels beyond the native capability of a host device. Penke at Abs., ¶¶ 41, 42, FIGs.2, 3. For example, an Android-based host device natively supports 2.0 stereo sound. Id. Through networking, however, the host device may interface with additional devices 220, increasing the system’s ability to reproduce 5.1 surround sound, for example. Id. Penke describes an interface 15 that includes one or more network interfaces operating with the same or different protocols, suggesting the use of multiple Ethernet networks to implement its expanded audio capabilities. Id. at ¶ 47, FIG.6. Penke also describes the known process of remuxing (i.e., downmixing) surround sound channels into a two-channel stereo mix when the number of source channels provided exceeds the number of speaker channels in the sound system. Id. at ¶¶ 33, 37.
The Penke reference does not address the mixed use of an AVB-compliant network and a non-AVB-compliant Ethernet network, describing instead the general use of any available networking technique, or protocol, to connect an Android-based host device to additional devices 220. See Penke at ¶¶ 41, 48, 52. One of ordinary skill in the art at the time of the invention, however, would have known that a multimedia devices may be networked through a heterogenous mix of network protocols. The Kim reference, for example, teaches an HDMI 2.0 architecture that includes a mix of AVB subnetworks and non-AVB subnetworks, each implemented with a corresponding switch. Kim at col. 8, FIG.1. Kim’s HDMI 2.0 architecture covers a plurality of rooms that each includes a set of multimedia devices. Each room is served by a switch, such as an AVB switch in room 2 and a 1G switch wired or wirelessly connected to rooms 3 and 4. The AVB and 1G networks are coupled to a 10G switch that directly serves room 1 while allowing communication between rooms 1, 2, 3 and 4. Kim’s description of a heterogenous multimedia network architecture that combines AVB-compliant and non-AVB-compliant subnets would have reasonably taught and suggested implementing Penke’s networks in a similar manner. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to interconnect additional audio devices 220 using an AVB-compliant Ethernet switch and a non-AVB-compliant Ethernet switch, and to route any type of audio, including downmixed and native audio, to devices on each network.
The Kumar reference describes additional features for a networked audio system. Kumar describes a networked audio system that enables a user to associate networked audio devices as zone players and to flexibly group the zone players into zones. Kumar at Abs., ¶¶ 64–67, FIG.1. Like Penke, Kumar’s system allows for zone players to be paired as a consolidated zone where the players collectively reproduce different channels of a single audio source. Id. at ¶ 64, 65. For example, six networked zone players may reproduce the six channels of a 5.1 surround sound audio source. See id. Kumar also describes sending the audio from a device in one zone to a device in another zone to reproduce the same audio source in multiple zones in synchronicity without necessarily acting in a collective fashion. Id. at ¶¶ 66, 69–71. So while the six networked zones players located in the family room are reproducing a 5.1 signal the same 5.1 signal is reproduced by two speakers in a different zone, like the kitchen. And though Kumar does not expressly describe downmixing the signals sent to the two speakers in the kitchen, the Penke reference describes remuxing/downmixing source channels to match the number of speakers. Penke at ¶¶ 33, 37.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Penke’s device to similarly support multiple zones, including the collective zones and synchronous zones described by Kumar. Penke’s audio redirector 201 would then intercept audio from audio source 142, decode it, and forward the audio to a first zone including native channels 104 and a first set of additional devices 220 to collectively reproduce the audio as, for example, 5.1 surround sound. See Penke at ¶¶ 41, 42; Kumar at ¶¶ 64–71. It would have also been obvious to remux the audio into a stereo downmix and/or a full 5.1 mix and send the various mixes it to a second set of networked devices 220—namely, a device supporting only two channels—belonging to a second zone and a third set of networked speakers—devices supporting 5.1 audio—belonging to a third zone for synchronous playback with the first zone. See Penke at ¶¶ 33, 37; Kumar at ¶¶ 64–71. And it would have been obvious to use one or more networks, such as different Ethernet networks, for each zone as suggested by Penke at ¶ 47, FIG.6 and Kim at col. 8, FIG.1. For the foregoing reasons, the combination of the Penke, the Kumar and the Kim references makes obvious all limitations of the claim.
Claim 28 depends on claim 27 and further requires the following:
“receiving, at the expandable surround sound system, the native audio from a locally connected A/V source component.”
Penke’s system embodiments likewise include a native A/V input, such as an HDMI input 101/1002. Penke at ¶¶ 32, 45, FIG.2, 10. For the foregoing reasons, the combination of the Penke, the Kumar and the Kim references makes obvious all limitations of the claim.
Claim 29 depends on claim 27 and further requires the following:
“wherein the one or more add on devices comprise one or more wired powered speakers or powered sound bars.”
Similarly, Penke describes embodying additional devices 220 as wired powered speakers and powered sound bars 503. Penke at ¶¶ 41, 43–45 48, 57, FIGs.4, 5, 10. For the foregoing reasons, the combination of the Penke, the Kumar and the Kim references makes obvious all limitations of the claim.
Claim 30 depends on claim 29 and further requires the following:
“wherein the one or more wired powered speakers are Power over Ethernet (POE)-powered speakers or POE- powered sound bars.”
The Penke reference does not address the use of AVB-compliant Ethernet networks nor the use of PoE to power speakers in the network, describing instead the general use of any available networking technique, or protocol. See Penke at ¶¶ 41, 48, 52. One of ordinary skill in the art at the time of the invention, however, would have known about both AVB and PoE. Both are widely known from IEEE standards. See Stark at ¶ 5. And both have been used concurrently to configure audio networks. For example, the Stark reference describes the use of AVB to implement an audio network featuring a higher quality-of-service (QoS) for media streams (e.g., through lower latency). Id. at ¶¶ 5, 50. The Stark reference also describes feeding power to networked speakers using PoE, eliminating the need for separate power conductors. Id. at ¶¶ 50, 53, FIG.6. The common knowledge of and, at least, Stark’s described use of AVB and PoE in network speaker topologies would have strongly suggested to one of ordinary skill in the art that similar techniques would be applicable to Penke’s network of additional audio devices 220, which is described more generally as being configured using any available technique. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to interconnect and power additional audio devices 220 using AVB and PoE techniques. For the foregoing reasons, the combination of the Penke, the Kumar, the Kim and the Stark references makes obvious all limitations of the claim.
Claim 31 depends on claim 27 and further requires the following:
“wherein the one or more add on devices comprise a wireless audio bridge and one or more wireless powered speakers.”
The Penke reference describes implementing additional devices 220 as wireless speakers, but does not also describe implementing one as a wireless audio bridge. See Penke at ¶¶ 38, 43, FIGs.2, 4. In the audio networking art, one of ordinary skill in the art would have known from the Kumar reference that it is advantageous to configure at least one of the networked audio devices as a wireless/wired bridge 706, so that the audio devices would be capable of communicating using both wired and wireless protocols. Kumar at ¶¶ 100–06, FIG.7. This provides each device the ability to access the internet or a LAN that is distinct from the audio network. This suggests that Penke’s audio network of additional devices 220 would similarly be configurable as a wired network with at least one device acting as a wireless audio bridge to connect the network to the internet or a LAN. Accordingly, it would have been obvious for one of ordinary skill in the art to implement at least one of additional devices as a wireless audio bridge as claimed. For the foregoing reasons, the combination of the Penke, the Kumar and the Kim references makes obvious all limitations of the claim.
Claim 32 depends on claim 31 and further requires the following:
“wherein the wireless powered speakers are Wireless Speaker and Audio (WISA)-compliant speakers
The obviousness rejections of claim 31 shows that it would be obvious to implement Penke’s network of additional audio devices 220 as a wireless audio bridge. Neither the Penke, Kumar nor Stark references describe the claimed WiSA compliance. The Crockett reference shows that in the art of audio networking, WiSA is a known standard setting organization that provides standard protocols for interconnecting wireless speakers to network audio sources. Crockett at ¶ 83, FIG.10. Given Penke’s open-ended use of known standards, the knowledge and availability of WiSA standard protocol would have suggested to one of ordinary skill in the art configuring Kumar’s wireless audio bridge 706 as a WiSA-compliant audio bridge. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement wireless audio bridge 706 as a WiSA-compliant audio bridge and to use that to interconnect an AVB network of wired speakers and audio sources with a WiSA network of wireless speakers and audio sources. For the foregoing reasons, the combination of the Penke the Kumar, the Kim, the Stark and the Crockett references makes obvious all limitations of the claim.
Claims 33–37 and 39–41 present issues that are similar to those presented in claims 21–26. Similar findings and reasoning as expressed in the obviousness rejections of claims 21–26 apply equally to claims 27-–37 and 39–41. Claim 41 also requires receiving and decoding HDMI audio, which is described by Penke at ¶ 32, FIG.2. N.b., one of ordinary skill in the art would have understood Penke’s description of HDMI audio as entailing the use of PCM audio for decoded native audio and any resulting stereo downmix. This is because the HDMI standard is premised on the transport of PCM audio—though other formats may be optionally supported.1 Accordingly, the various combinations of cited prior art references discussed in the rejections above makes obvious all limitations of the claims.
Summary
Claims 21–37 and 39–41 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (21 July 2022) has substantively amended the claims. The obviousness rejections in this Office action have been updated appropriately. Applicant’s Reply at 8–10 further includes comments pertaining to the prior art combination of Penke and Kumar relied on in the previous Office action. The updated rejection included here renders these comments moot. Accordingly, Applicant has not persuasively established any error in the rejection, and all rejections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/7/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because these facts concerning HDMI are based on the HDMI standard itself, the Examiner takes Official notice of them.